Exhibit 10.84

THIS DEED is made the 9th day of January 2013

BETWEEN:

 

(1) BGC SERVICES (HOLDINGS) LLP, (the “Partnership”), of One Churchill Place
London E14 5RD; and

 

(2) SEAN WINDEATT, (the “FURTHER MEMBER”),

and in favour of each Member of the Partnership and the Partnership for itself.

BACKGROUND:

 

(A) By a Limited Liability Partnership Deed, the Partnership was established on
21 December 2011, the Members (as defined therein) agreed to regulate their
relations as Members of the Partnership.

 

(B) On 21 December 2012 the Members amended and restated the Limited Liability
Partnership Deed (“Partnership Deed”) in contemplation of Further Members (as
defined therein) joining the Partnership in the capacity of Individual Members
subject at all times to the Board’s (as defined in the Partnership Deed)
absolute discretion.

IT IS HEREBY AGREED as follows:

 

1 Interpretation

 

1.1 Save where the context otherwise requires, the words and expressions used in
this Deed (and annexed Schedule) shall have the meanings respectively assigned
to them in the Partnership Deed.

 

2 Adherence to Partnership

 

2.1 The Further Member covenants with the Members for the time being and the
Partnership to observe, perform, remain subject to and provide all consents
under the terms and conditions of the Partnership Deed with effect from
31 December 2012 (the “Date of Admission”) and shall from such date, subject at
all times to the Board’s absolute discretion, be designated as an Individual
Member. The Further Member confirms that he has read and fully understood the
terms and conditions of the Partnership Deed and how they apply to him as an
Individual Member.

 

2.2 The Further Member shall contribute £5000 to the Partnership upon the
execution of this Deed pursuant to clause 7 of the Partnership Deed.

 

2.3 The Further Member shall be entitled to the following number of votes at any
Members’ meeting:-

one

subject always to the provisions of the Partnership Deed.

 

2.4 From and after the Date of Admission the provisions of Schedule 1 to this
Deed of Adherence set out the Individual Member’s entitlement to profits under
clause 8 of the Partnership Deed and the individual terms and conditions which
apply to the Individual Member’s membership of the Partnership in his capacity
as an Individual Member. Schedule 1 may be amended from time to time by the
agreement of the Partnership (acting through the Board) and the Individual
Member in accordance with this Deed and the Partnership Deed.



--------------------------------------------------------------------------------

2.5 This Deed shall be supplemental to and read together with the Partnership
Deed. In the case of a conflict between any of the provisions of this Deed of
Adherence and the Partnership Deed, this Deed of Adherence shall take precedence
as between the Partnership and the Individual Member.

IN WITNESS WHEREOF the parties have executed this Deed the day and year first
above written.

 

SIGNED and DELIVERED as a       ) DEED by BGC SERVICES       ) (HOLDINGS) LLP
acting by:       ):      

/s/ Mark Cooper

      (—) SIGNED and DELIVERED as a       ) DEED by SEAN WINDEATT       ) acting
by:       )      

/s/ Sean Windeatt

      (—)



--------------------------------------------------------------------------------

SCHEDULE 1: INDIVIDUAL MEMBER’S TERMS AND CONDITIONS

NAME OF INDIVIDUAL MEMBER: SEAN WINDEATT

DATE OF ADMISSION AS MEMBER:

ROLE: CHIEF EXECUTIVE OFFICER

 

1. DURATION OF MEMBERSHIP:

 

1.1. Membership shall continue until terminated in accordance with clause 4 of
this Deed or the provisions of the Partnership Deed.

 

2. WORKING REQUIREMENTS:

 

2.1 Normal hours of business are 8.00 am to 6.00 pm, on Monday to Friday.

 

2.2 The Individual Member will carry out the business of the Partnership (or as
required for one of its Affiliates) in the office at One Churchill Place, Canary
Wharf, London, E14 5RD or such other offices of the Partnership or its
Affiliates as they may reasonably require.

 

2.3 In addition to the Individual Member’s role as described above, the
Individual Member shall also hold the positions of Chief Operating Officer of
BGC Partners, Inc. (“BGCP”). and Chief Executive Officer of BGC Brokers L.P. At
all times the Individual Member agrees that he may also be engaged in any
capacity that the Chairman and/or President may reasonably require and shall not
engage in any activity which may be or may become in the reasonable opinion of
the Chairman and/or President harmful to or contrary to the interests of the
Partnership and/or Affiliates. The Individual Member shall report directly to
the President. For the purposes of this clause 2.3, “Chairman” shall mean the
Chairman and/or Chief Executive Officer of BGCP or his designate and “President”
shall mean the President of BGCP or his designate.

 

2.4 The Individual Member shall accept (if offered) appointment as a statutory
Director of the Partnership or any Affiliate and resign any such appointment if
requested by the Board without any claim for damages or compensation.

 

2.5 In the event that the Individual Member refuses to comply with the terms of
clause 2.4 within a reasonable period of being requested to do so, he hereby
irrevocably appoints the Partnership to be his attorney to execute and do any
such instrument or thing and generally to use his name for the purposes of
giving the Partnership or an Affiliate or their nominee the full benefit of
clause 2.4.

 

3. PROFIT ALLOCATION AND ADVANCE DRAWINGS:

Advance Drawings

 

3.1.

Subject to clause 3.3, the Individual Member’s Allocated Monthly Advance
Drawings will be: £31,250. The Individual Member’s Allocated Monthly Advance
Drawings will be payable monthly in arrears on or about the 21st day of each
month directly into his nominated bank account or building society account. The
Individual Member’s Allocated Monthly Advance Drawings will be inclusive of any
directors’ fees payable under the articles of association of the Partnership or
any Affiliate. The Individual Member’s Allocated Monthly Advance Drawings shall
be reviewed by the BGCP Compensation Committee annually. The BGCP Compensation
Committee shall be under no obligation to increase the Individual Member’s
Allocated Monthly Advance Drawings following such



--------------------------------------------------------------------------------

  review. There will be no review of the Individual Member’s Allocated Monthly
Advance Drawings after notice has been given by either party to terminate the
Individual Member’s Membership pursuant to the terms of this Deed or the
Partnership Deed.

In accordance with the Partnership Deed, the Partnership will retain from
Allocated Monthly Advance Drawings amounts on account of income tax and national
insurance contributions.

Profit Allocation

 

3.2. The Individual Member will be entitled to his annualised Allocated Monthly
Advance Drawings under clause 8.3 of the Partnership Deed per Financial Period
of the Partnership and such further allocation of profit as BGCP Compensation
Committee, through the Board, may determine in accordance with subparagraph 3.3
below (“Profit Allocation”). All payments of Profit Allocation shall be made in
accordance with the Partnership Deed and subject to the availability of
sufficient Partnership profits. No payment made under subparagraph 3.3 in any
year shall give rise to any entitlement or expectation of a future payment or be
an indication of the level of such payment which may be made in the future (if
any). Any such payment under subparagraph 3.3 will be made in accordance with
the Partnership’s policy from time to time. No such payments shall be made to
the extent that as at the date of payment the Individual Member:

 

  3.2.1 given or received notice of termination of Membership or otherwise
attempted to procure his release from this Deed of Adherence or otherwise become
an Outgoing Member;

 

  3.2.2 has failed to comply with the Partnership’s (and its Affiliates’):
current Membership Handbook; other Handbooks; Compliance Manual; Anti-Bribery
and Fraud Policies and Procedures; and other rules or procedures of the
Partnership (and its Affiliates) from time to time in force as well as all
express or implied obligations owed to the Partnership or its Affiliates; and
other rules, codes or procedures of any relevant regulatory or tax authority
(including but not limited to the Financial Services Authority or any
replacement body).

 

3.3. Subject always to 3.2, the Individual Member may be entitled to such
further allocation of profit by way of profit share as the BGCP Compensation
Committee, through the Board, may in its sole and absolute discretion determine.

 

3.4 The relevant period for allocations under this Deed is the Financial Period
of the Partnership or such other twelve month period as shall be determined by
the Partnership in accordance with its then current practices and accounting
policies but in each case any allocation of profit made pursuant to clause 3.3
shall be made no later than 60 days after the end of the Partnership’s Financial
Period.

 

4 TERMINATION:

Notice

 

4.1. Either party must give three (3) months notice to the other in writing to
terminate the Membership, following which the Member shall become an Outgoing
Member and shall cease to be a Member save to the extent set out in the
Partnership Deed.

 

4.2

In the event that the Individual Member is not, in the reasonable opinion of the
Partnership, physically or mentally fit to perform his duties, the Individual
Member’s Membership may be terminated upon one month’s notice in writing or a
payment in lieu of one month’s notice. Before taking such action the Partnership
will consult with the Individual Member and the Individual Member hereby
consents to the Partnership



--------------------------------------------------------------------------------

  obtaining an independent medical opinion if necessary. If the Individual
Member cannot work or perform his duties because he is ill or injured for six
(6) consecutive months in any period of twelve (12) months, the Partnership may
terminate the Individual Membership on one month’s notice.

 

5. BENEFITS:

The Partnership may provide benefits such as health insurance and permanent
health insurance. The provision of such benefits is subject to the terms and
rules of such benefit schemes prevailing from time to time. In particular (but
without limitation) the Individual Member must provide full co-operation in
connection with any claim made on his/her behalf under such benefits and is at
all times responsible for providing any medical evidence that may be required by
the insurers. Should the insurers refuse a claim, the Partnership will be under
no further obligation to pay any remuneration or provide other benefits to the
relevant Individual Member and the Individual Member expressly waives any
express or implied term to the contrary. The Partnership reserves the right to
vary, and/or replace any health insurance and/or permanent health insurance
benefits from time to time at its absolute discretion. In addition, the
Partnership shall provide to the Individual Member the benefits set out in the
letter from BGC International to him dated 20 July 2005 regarding additional and
enhanced benefits.

 

6. PENSIONS:

There is no pension offered by the Partnership.

 

7. AGREED AND AMENDED TO THE PARTNERSHIP DEED IN RESPECT OF THE INDIVIDUAL
MEMBER’S MEMBERSHIP:

 

7.1 Clause 14.4 and 14.6 of the Partnership Deed shall not apply to the
Individual Member and are to be superseded in their entirety with the following:

“14.4 Suspension

In circumstances where the Board considers it reasonable (including but not
limited to investigating any disciplinary matter against the Individual Member)
it reserves the right at its sole discretion, to require the Individual Member
to remain at home (“Suspension”) for no more that 3 months in aggregate or
assign to him such other duties consistent with his abilities to or instead of
the duties contained in this Deed of Adherence and the Partnership Deed. During
any period of Suspension, the Individual Member shall continue to receive his
Allocated Monthly Advance Drawings.”

“14.6 Consequences of Removal

In the event that an Individual Member gives notice to withdraw from Membership
or (in accordance with his Deed of Adherence) not to renew Membership or
otherwise seeks to leave the Partnership the Board may in its discretion at any
time require an Individual Member to remain at home or assign other duties as
set out in clause 14.4 above (“Garden Leave”). The terms applicable to the
Individual Member during any period of Garden Leave shall include the provisions
of clause 14.5 of the Deed.

For the avoidance of doubt, during any period of Garden Leave an Individual
Member shall continue to receive his Allocated Monthly Advance Drawings.”



--------------------------------------------------------------------------------

7.2 Clause 16.1 (A), (D), and (M) of the Partnership Deed shall not apply to the
Individual Member and are to be superseded in their entirety with the following:

“16.1

 

  (A) The Individual Member covenants to use his best endeavours to promote and
develop the Business and to act in the best interests of the Partnership and its
Affiliates at all times.

 

  (D) The Individual Member covenants to devote the whole of his working time to
the Business of the Partnership or its Affiliates, except during holiday leave
and absence due to sickness (each as provided for in this clause 16).
Notwithstanding the Individual Member’s interest in an Affiliate, he further
covenants not to have an interest in any other entity, business, or enterprise
(whether as an employee, contractor, partner, consultant, agent or otherwise)
without the written consent of the Chairman, save for investment purposes of
only 1% or less of outstanding securities of any corporation listed on a
recognised stock exchange or traded in the over the counter markets.

 

  (M) If at any time the Individual Member is invited or approached to take up
employment with, partnership or another business relationship with a competitor
of the Partnership (or its Affiliates), the Individual Member undertakes to
disclose that fact as soon as practicable in writing to the Chaiman (or his
designee). If at any time the Individual member decides to accept such an offer,
before accepting such an offer he must: (i) provide details of the terms of his
Deed of Adherence (obscuring the remuneration) and clause 16.3 of the
Partnership Deed to the competitor and (ii) give notice of that fact as soon as
reasonably practicable in writing to the person designated by the Partnership
for this purpose. If at any time the Individual Member becomes aware that any
Member or another employee of the Partnership or its Affiliates with whom the
Individual Member has material dealings and who works in the same business unit
as the Individual Member has been invited or approached to take up employment or
partnership with, a competitor of the Partnership or any Affiliate, the
Individual Member covenants to inform the Chairman (or his designee) of this
fact as soon as reasonably practicable.”

Clauses 16.1 (J), (K) and (L) of the Partnership Deed shall not apply to the
Individual Member.

 

7.3 Clause 16.3(A) and 16.3(B) of the Partnership Deed shall not apply to the
Individual Member and are to be superseded in their entirety with the following:

“16.3

 

  (A) Provided that the Partnership provides the Individual Member during such
period his Allocated Monthly Advance Drawings (pro-rated) as of his Succession
Date, the Individual Member undertakes that without the written prior consent of
the Board and whether alone or with others, directly or indirectly for his own
benefit or the benefit of any person or organisation, that he will not during
the period of his Membership or for a period of six (6) months after its
termination):

 

  (1) solicit or entice away any client or counterparty of the Partnership or
any Affiliate (whether a company or an individual) with which or whom the
Individual Member has had material and/or regular dealings in the course of the
Individual Member’s duties or, where this provision would apply after the
Individual Member’s membership ends, any time during the twelve (12) months
prior to its termination;

 

  (2)

in competition with the Restricted Business, seek to procure orders from, deal
or carry on business with, or transact business with, any client or



--------------------------------------------------------------------------------

  counterparty of the Partnership or any Affiliate (whether a company or an
individual) with which or whom the Individual Member has had material and/or
regular dealings in the course of the Individual Member’s duties or, where this
provision would apply after the Individual Member’s membership ends, any time
during the twelve (12) months prior to its termination; or

 

  (3) engage the services of, render services to, or become interested in (as
owner, stockholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) any business activity that is in competition
with the Restricted Business.

“Restricted Business” shall mean the business or any part of the business and
which in either or both case(s):

 

  (i) is carried on by the Partnership or any of its Affiliates at the
Succession Date;

 

  (ii) was carried on by the Partnership or any of its Affiliates at any time
during the Individual Member’s Membership or, where the relevant provision would
apply after the Succession Date, any time during the twelve (12) months
immediately preceding the Succession Date; or

 

  (iii) is to the Individual Member’s knowledge to be carried on by Partnership
or any of its Affiliates at any time during the twelve (12) months immediately
following the Succession Date.

and which the Individual Member was materially concerned with/worked for or had
management responsibility for (or had substantial confidential information
regarding) in either case at any time during his Membership or, where the
relevant provision would apply after the Succession Date, any time during the
period of twelve (12) months immediately prior to the date of its termination.

 

  (B) The Individual Member covenants to the Partnership that without the
written prior consent of the Board and whether alone or with others, directly or
indirectly for his own benefit or the benefit of any person or organization he
shall not, during the term of Membership, and for a period of twelve (12) months
after its termination, offer to employ or enter into partnership, induce or
attempt to induce any individual to whom this paragraph applies to cease
Membership, leave the employment of or to discontinue the supply of his/her
services to the Partnership or any Affiliate without the Partnership’s prior
written consent (whether or not such action would result in a breach of contract
by such individual) nor shall he/she encourage, counsel or procure that
individual to do so. This clause shall apply to any individual employed by (or
provided services to the Partnership) whom the Individual Member has managed or
with whom he has or had material and/or regular dealings during the twelve
(12) months prior to the Succession Date and who is employed by or has provided
services to the Partnership or any Affiliate in a senior or managerial capacity
or in any technical, IT, sales or broking, marketing or business development
role, provided that this restriction shall not apply to non-management (clerical
or administrative or manual staff).”

 

7.4 Clause 16.10 of the Partnership Deed shall not apply to the Individual
Member.

 

7.5 The Individual Member shall be entitled to 25 days holiday per calendar year
which, for the purposes of clause 17(A)(5) of the Partnership Deed, shall be
deemed to accrue at a rate of 2.083 days per month. The relevant provisions of
clause 17(A)(1), 17(A)(3) and 17(A)(5) are hereby amended accordingly.

 

7.6 Clause 14.2(13) of the Partnership Deed shall not apply to the Individual
Member.